Title: From Alexander Hamilton to Horatio Dayton, 20 March 1799
From: Hamilton, Alexander
To: Dayton, Horatio


          
            Sir,
            New York March 20 1799
          
          It is the natural of course for you to take the Directions of your Commanding Officer Major Hoops on the subject of your letter—but if there be in your opinion any circumstance of a nature so peculiar as to require a personal application to me, Major Hoops at your request will give you the permission you desire. In the mean time you will no doubt pursue his direction
          With consideration I am Sir Yr Obedt Servt
          Lt Dayton
        